OPINION — AG — ** ELECTION, PRIVACY OF INFORMATION ** UNLESS ELECTORS APPLYING FOR ABSENTEE BALLOTS WAIVE THEIR RIGHTS TO SECRECY IN RELATION THERETO, INFORMATION RELATIVE TO APPLICATIONS FOR SUCH BALLOTS SHOULD NOT BE GIVEN BY PRECINCT, COUNTY AND STATE ELECTION OFFICIALS TO PERSONS REQUESTING SUCH INFORMATION, THAT IS, UNLESS SAID OFFICIALS ARE DIRECTED TO DO SO BY A FINAL ORDER OF COURT OF COMPETENT JURISDICTION. CITE: 26 O.S.H. 77, 26 O.S.H. 345.1, 26 O.S.H. 345.5, ARTICLE III, SECTION 6 (FRED HANSEN)